


Exhibit 10.2

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are (a) to attract and retain the best available personnel to ensure
the Company’s success and accomplish the Company’s goals; (b) to incentivize
Employees, Directors and Consultants with long-term equity-based compensation to
align their interests with the Company’s stockholders, and (c) to promote the
success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

 

2.                                      Definitions.  As used herein, the
following definitions will apply:

 

(a)                                 “Administrator” means the Board or any of
its Committees as will be administering the Plan, in accordance with Section 4
of the Plan.

 

(b)                                 “Applicable Laws” means the requirements
relating to the administration of equity-based awards under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

(c)                                  “Award” means, individually or
collectively, a grant under the Plan of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares.

 

(d)                                 “Award Agreement” means the written or
electronic agreement setting forth the terms and provisions applicable to each
Award granted under the Plan.  The Award Agreement is subject to the terms and
conditions of the Plan.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Change in Control” except as may
otherwise be provided in a Stock Option Agreement, Restricted Stock Agreement or
other applicable agreement, means the occurrence of any of the following:

 

(i)                                     The consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if the Company’s shareholders immediately prior to such merger,
consolidation or reorganization cease to directly or indirectly own immediately
after such merger, consolidation or reorganization at least a majority of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other
reorganization;

 

--------------------------------------------------------------------------------


 

(ii)                                  The consummation of the sale, transfer or
other disposition of all or substantially all of the Company’s assets (other
than (x) to a corporation or other entity of which at least a majority of its
combined voting power is owned directly or indirectly by the Company, (y) to a
corporation or other entity owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of the
common stock of the Company or (z) to a continuing or surviving entity described
in Section 2(f)(i) in connection with a merger, consolidation or corporate
reorganization which does not result in a Change in Control under
Section 2(f)(i));

 

(iii)                               A change in the effective control of the
Company which occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of this clause, if any Person
(as defined below in Section 2(f)(iv)) is considered to be in effective control
of the Company, the acquisition of additional control of the Company by the same
Person will not be considered a Change in Control;

 

(iv)                              The consummation of any transaction as a
result of which any Person becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing at least fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities.  For purposes
of this Paragraph (iv), the term “person” shall have the same meaning as when
used in sections 13(d) and 14(d) of the Exchange Act but shall exclude:

 

(1)                                 a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or an affiliate of the
Company;

 

(2)                                 a corporation or other entity owned directly
or indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company;

 

(3)                                 the Company; and

 

(4)                                 a corporation or other entity of which at
least a majority of its combined voting power is owned directly or indirectly by
the Company; or

 

(v)                                 A complete winding up, liquidation or
dissolution of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.  Reference to a specific section of the Code or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Committee” means a committee of Directors
or of other individuals satisfying Applicable Laws appointed by the Board in
accordance with Section 4 hereof.

 

(i)                                     “Common Stock” means the common stock of
the Company.

 

(j)                                    “Company” means Shutterstock, Inc., a
Delaware corporation, or any successor thereto.

 

(k)                                 “Consultant” means any person, including an
advisor, engaged by the Company or a Parent or Subsidiary to render services to
such entity.

 

(l)                                     “Director” means a member of the Board.

 

(m)                             “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code, provided that in the case
of Awards other than Incentive Stock Options, the Administrator in its
discretion may determine whether a permanent and total disability exists in
accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.

 

(n)                                 “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company.  Neither service as a Director nor payment of a director’s fee by
the Company will be sufficient to constitute “employment” by the Company.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Exchange Program” means a program
established by the Committee under which outstanding Awards are amended to
provide for a lower Exercise Price or surrendered or cancelled in exchange for
(i) Awards with a lower exercise price, (ii) a different type of Award or awards
under a different equity incentive plan, (iii) cash, or (iv) a combination of
(i), (ii) and/or (iii).  Notwithstanding the preceding, the term Exchange
Program does not include any (i) action described in Section 13 or any action
taken in connection with a change in control transaction nor (ii) transfer or
other disposition permitted under Section 12.  For the purpose of clarity, each
of the actions described in the prior sentence, none of which constitute an
Exchange Program, may be undertaken (or authorized) by the Committee in its sole
discretion without approval by the Company’s shareholders.

 

(q)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the New York Stock Exchange, the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

 

(iii)                               For purposes of any Awards granted on the
Registration Date, the Fair Market Value will be the initial price to the public
as set forth in the final prospectus included within the registration statement
in Form S-1 filed with the Securities and Exchange Commission for the initial
public offering of the Company’s Common Stock; or

 

(iv)                              In the absence of an established market for
the Common Stock, the Fair Market Value will be determined in good faith by the
Administrator.

 

(r)                                    “Fiscal Year” means the fiscal year of
the Company.

 

(s)                                   “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(t)                                    “Inside Director” means a Director who is
an Employee.

 

(u)                                 “Nonstatutory Stock Option” means an Option
that by its terms does not qualify or is not intended to qualify as an Incentive
Stock Option.

 

(v)                                 “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(w)                               “Option” means a stock option granted pursuant
to the Plan.

 

(x)                                 “Outside Director” means a Director who is
not an Employee.

 

(y)                                 “Parent” means any corporation (other than
the Company) in an unbroken chain of corporations ending with the Company if
each of the corporations other than the Company owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.  A corporation that attains the
status of a Parent on a date after the adoption of the Plan shall be considered
a Parent commencing as of such date.

 

(z)                                  “Participant” means the holder of an
outstanding Award.

 

(aa)                          “Performance Goal” means a performance goal
established by the Committee pursuant to Section 10(c) of the Plan.

 

(bb)                          “Performance Share” means an Award denominated in
Shares which may be earned in whole or in part upon attainment of Performance
Goals or other vesting criteria as the Administrator may determine pursuant to
Section 10.

 

4

--------------------------------------------------------------------------------


 

(cc)                            “Performance Unit” means an Award which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine and which may be settled for cash,
Shares or other securities or a combination of the foregoing pursuant to
Section 10.

 

(dd)                          “Period of Restriction” means the period during
which the transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture.  Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.

 

(ee)                            “Plan” means this 2012 Omnibus Equity Incentive
Plan.

 

(ff)                              “Registration Date” means the effective date
of the first registration statement that is filed by the Company and declared
effective pursuant to Section 12(g) of the Exchange Act, with respect to any
class of the Company’s securities.

 

(gg)                            “Restricted Stock” means Shares issued pursuant
to a Restricted Stock award under Section 7 of the Plan.

 

(hh)                          “Restricted Stock Unit” means a bookkeeping entry
representing an amount equal to the Fair Market Value of one Share, granted
pursuant to Section 8.  Each Restricted Stock Unit represents an unfunded and
unsecured obligation of the Company.

 

(ii)                                  “Rule 16b-3” means Rule 16b-3 of the
Exchange Act or any successor to Rule 16b-3, as in effect when discretion is
being exercised with respect to the Plan.

 

(jj)                                “Section 16(b)”  means Section 16(b) of the
Exchange Act.

 

(kk)                          “Service Provider” means an Employee, Director or
Consultant.

 

(ll)                                  “Share” means a share of the Common Stock,
as adjusted in accordance with Section 13 of the Plan.

 

(mm)                  “Stock Appreciation Right” means an Award, granted alone
or in connection with an Option, that pursuant to Section 9 is designated as a
Stock Appreciation Right.

 

(nn)                          “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Stock Subject to the Plan.  Subject to the
provisions of Section 13 of the Plan, the maximum aggregate number of Shares
that may be issued under the Plan is 6,750,000 Shares (the “Initial Share
Reserve”).  Approximately 1,750,000 of the Initial Share Reserve shall be used

 

5

--------------------------------------------------------------------------------


 

immediately following the Registration Date to grant Nonstatutory Stock Options
in replacement of existing outstanding Value Appreciation Rights previously
granted under the Shutterstock Images LLC Value Appreciation Plan.  The Shares
may be authorized, but unissued, or reacquired Common Stock.  Notwithstanding
the foregoing and, subject to adjustment as provided in Section 13, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
will equal the aggregate Share number stated in this Section 3(a), plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Sections 3(b) and 3(c).

 

(b)                                 Automatic Share Reserve Increase.  The
number of Shares available for issuance under the Plan will be increased on the
first day of each Fiscal Year beginning with the 2013 Fiscal Year, in an amount
equal to the least of (i) 1,500,000 Shares, (ii) three percent (3%) of the
outstanding Shares on the last day of the immediately preceding Fiscal Year or
(iii) such number of Shares determined by the Board.

 

(c)                                  Lapsed Awards.  To the extent an Award
expires, is surrendered pursuant to an Exchange Program or becomes unexercisable
without having been exercised or, with respect to Restricted Stock, Restricted
Stock Units, Performance Units or Performance Shares, is forfeited to or
repurchased by the Company due to failure to vest, the unpurchased Shares (or
for Awards other than Options or Stock Appreciation Rights the forfeited or
repurchased Shares), which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated).  Notwithstanding
the foregoing (and except with respect to Shares of Restricted Stock that are
forfeited rather than vesting), Shares that have actually been issued under the
Plan under any Award will not be returned to the Plan and will not become
available for future distribution under the Plan; provided, however, that if
Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan.  Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will become available for
future grant or sale under the Plan.  To the extent an Award under the Plan is
paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.

 

4.                                      Administration of the Plan.

 

(a)                                 Procedure.

 

(i)                                     Multiple Administrative Bodies. 
Different Committees with respect to different groups of Service Providers may
administer the Plan.

 

(ii)                                  Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two (2) or more “outside
directors” within the meaning of Section 162(m) of the Code.

 

(iii)                               Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, the transactions
contemplated hereunder will be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

6

--------------------------------------------------------------------------------


 

(iv)                              Other Administration.  Other than as provided
above, the Plan will be administered by (A) the Board or (B) a Committee, which
committee will be constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, the Administrator will have the authority, in its
discretion:

 

(i)                                     to determine the Fair Market Value;

 

(ii)                                  to select the Service Providers to whom
Awards may be granted hereunder;

 

(iii)                               to determine the number of Shares to be
covered by each Award granted hereunder;

 

(iv)                              to approve forms of Award Agreements for use
under the Plan;

 

(v)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder.  Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator will determine;

 

(vi)                              to construe and interpret the terms of the
Plan and Awards granted pursuant to the Plan;

 

(vii)                           to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations established
for the purpose of satisfying applicable foreign laws, for qualifying for
favorable tax treatment under applicable foreign laws or facilitating compliance
with foreign laws; sub-plans may be created for any of these purposes;

 

(viii)                        to modify or amend each Award (subject to
Section 18 of the Plan), including but not limited to the discretionary
authority to extend the post-termination exercisability period of Awards and to
extend the maximum term of an Option (subject to Section 6(b) of the Plan
regarding Incentive Stock Options);

 

(ix)                              to allow Participants to satisfy withholding
tax obligations in such manner as prescribed in Section 14 of the Plan;

 

(x)                                 to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator;

 

(xi)                              to allow a Participant to defer the receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Participant under an Award; and

 

(xii)                           to make all other determinations deemed
necessary or advisable for administering the Plan.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations will be final and
binding on all Participants and any other holders of Awards.

 

(d)                                 Exchange Program.  Notwithstanding the
anything in this Section 4, the Committee shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any annual or special
meeting of Company’s shareholders.

 

(e)                                  Delegation by the Committee.  The
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or any part of its authority and powers under the Plan
to one or more Directors or officers of the Company; provided, however, that the
Committee may not delegate its authority and powers (a) with respect to an
Officer or (b) in any way which would jeopardize the Plan’s qualification under
Code Section 162(m) or Rule 16b-3.

 

5.                                      Award Eligibility and Limitations.

 

(a)                                 Award Eligibility.  Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units may be granted to Service Providers. 
Incentive Stock Options may be granted only to Employees.

 

(b)                                 Award Limitations.  The following limits
shall apply to the grant of any Award if, at the time of grant, the Company is a
“publicly held corporation” within the meaning of Section 162(m) of the Code:

 

(i)                                     Options and Stock Appreciation Rights. 
Subject to adjustment as provided in Section 13, no Employee shall be granted
within any fiscal year of the Company one or more Options or Stock Appreciation
Rights, which in the aggregate cover more than 500,000 Shares reserved for
issuance under the Plan; provided, however, that in connection with an
Employee’s initial service as an Employee, an Employee may be granted Options or
Stock Appreciation Rights, which in the aggregate cover up to an additional
1,000,000 Shares reserved for issuance under the Plan.

 

(ii)                                  Restricted Stock and Restricted Stock
Units.  Subject to adjustment as provided in Section 13, no Employee shall be
granted within any fiscal year of the Company one or more awards of Restricted
Stock or Restricted Stock Units, which in the aggregate cover more than 500,000
Shares reserved for issuance under the Plan; provided, however, that in
connection with an Employee’s initial service as an Employee, an Employee may be
granted Restricted Stock or Restricted Stock Units s, which in the aggregate
cover up to an additional 1,000,000 Shares reserved for issuance under the Plan.

 

(iii)                               Performance Units and Performance Shares. 
Subject to adjustment as provided in Section 13, no Employee shall receive
Performance Units or Performance Shares having a grant date value (assuming
maximum payout) greater than two million dollars ($2 million) or covering more
than 500,000 Shares, whichever is greater; provided, however, that in connection
with an Employee’s initial service as an Employee, an Employee may receive
Performance Units or Performance Shares having a grant date value (assuming
maximum payout) of up to an additional amount equal five million dollars ($5
million) or covering up to 1,000,000 Shares, whichever is

 

8

--------------------------------------------------------------------------------


 

greater.  No Participant may be granted more than one award of Performance Units
or Performance Shares for the same Performance Period.]

 

6.                                      Stock Options.

 

(a)                                 Limitations.  Each Option will be designated
in the Award Agreement as either an Incentive Stock Option or a Nonstatutory
Stock Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options.  For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted.  The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.  With respect to the Committee’s
authority in Section 4(b)(viii), if, at the time of any such extension, the
exercise price per Share of the Option is less than the Fair Market Value of a
Share, the extension shall, unless otherwise determined by the Committee, be
limited to the earlier of (1) the maximum term of the Option as set by its
original terms, or (2) ten (10) years from the grant date.   Unless otherwise
determined by the Committee, any extension of the term of an Option pursuant to
this Section 4(b)(viii) shall comply with Code Section 409A to the extent
necessary to avoid taxation thereunder.

 

(b)                                 Term of Option.  The term of each Option
will be stated in the Award Agreement.  In the case of an Incentive Stock
Option, the term will be ten (10) years from the date of grant or such shorter
term as may be provided in the Award Agreement.  Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.

 

(c)                                  Option Exercise Price and Consideration.

 

(i)                                     Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option will be
determined by the Administrator, subject to the following:

 

(1)                                 In the case of an Incentive Stock Option

 

(A)                               granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant.

 

(B)                               granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

 

9

--------------------------------------------------------------------------------


 

(2)                                 In the case of a Nonstatutory Stock Option,
the per Share exercise price will be no less than one hundred percent (100%) of
the Fair Market Value per Share on the date of grant.

 

(3)                                 Notwithstanding the foregoing, Options may
be granted with a per Share exercise price of less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code.

 

(ii)                                  Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator will fix the period within which
the Option may be exercised and will determine any conditions that must be
satisfied before the Option may be exercised.

 

(iii)                               Form of Consideration.  The Administrator
will determine the acceptable form of consideration for exercising an Option,
including the method of payment.  In the case of an Incentive Stock Option, the
Administrator will determine the acceptable form of consideration at the time of
grant.  Such consideration for both types of Options may consist entirely of:
(1) cash; (2) check; (3) promissory note, to the extent permitted by Applicable
Laws, (4) other Shares, provided that such Shares have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which such Option will be exercised and provided that accepting such Shares will
not result in any adverse accounting consequences to the Company, as the
Administrator determines in its sole discretion; (5) consideration received by
the Company under a broker-assisted (or other) cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan; (6) by net exercise; (7) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws;
or (8) any combination of the foregoing methods of payment.

 

(d)                                 Exercise of Option.

 

(i)                                     Procedure for Exercise; Rights as a
Stockholder.  Any Option granted hereunder will be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Award Agreement.  An Option may not be
exercised for a fraction of a Share.

 

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

 

10

--------------------------------------------------------------------------------

 

(ii)                                  Termination of Relationship as a Service
Provider.  If a Participant ceases to be a Service Provider, other than upon the
Participant’s termination as the result of the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement).  In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination.  Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan.  If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.

 

(iii)                               Disability of Participant.  If a Participant
ceases to be a Service Provider as a result of the Participant’s Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement).  In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for twelve (12)
months following the Participant’s termination.  Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan.  If after termination the Participant does
not exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

 

(iv)                              Death of Participant.  If a Participant dies
while a Service Provider, the Option may be exercised following the
Participant’s death within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of death (but in
no event may the Option be exercised later than the expiration of the term of
such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator.  If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution.  In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
twelve (12) months following Participant’s death.  Unless otherwise provided by
the Administrator, if at the time of death Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
will immediately revert to the Plan.  If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan.

 

7.                                      Restricted Stock.

 

(a)                                 Grant of Restricted Stock.  Subject to the
terms and provisions of the Plan, the Administrator, at any time and from time
to time, may grant Shares of Restricted Stock to Service Providers in such
amounts as the Administrator, in its sole discretion, will determine.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Restricted Stock Agreement.  Each Award of
Restricted Stock will be evidenced by an Award Agreement that will specify the
Period of Restriction, the number of Shares granted, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.  Unless
the Administrator determines otherwise, the Company as escrow agent will hold
Shares of Restricted Stock until the restrictions on such Shares have lapsed.

 

(c)                                  Transferability.  Except as provided in
this Section 7 or the Award Agreement, Shares of Restricted Stock may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction.

 

(d)                                 Other Restrictions.  The Administrator, in
its sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate.

 

(e)                                  Removal of Restrictions.  Except as
otherwise provided in this Section 7, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction or at such other
time as the Administrator may determine.  The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.

 

(f)                                   Voting Rights.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Administrator determines otherwise.

 

(g)                                  Dividends and Other Distributions.  During
the Period of Restriction, Service Providers holding Shares of Restricted Stock
will be entitled to receive all dividends and other distributions paid with
respect to such Shares, unless the Administrator provides otherwise.  If any
such dividends or distributions are paid in Shares, the Shares will be subject
to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

 

(h)                                 Return of Restricted Stock to Company.  On
the date set forth in the Award Agreement, the Restricted Stock for which
restrictions have not lapsed will revert to the Company and again will become
available for grant under the Plan.

 

8.                                      Restricted Stock Units.

 

(a)                                 Grant.  Restricted Stock Units may be
granted at any time and from time to time as determined by the Administrator. 
After the Administrator determines that it will grant Restricted Stock Units
under the Plan, it will advise the Participant in an Award Agreement of the
terms, conditions, and restrictions (if any) related to the grant, including the
number of Restricted Stock Units.

 

(b)                                 Vesting Criteria and Other Terms.  The
Administrator will set vesting criteria in its discretion, which, depending on
the extent to which the criteria are met, will determine the number of
Restricted Stock Units that will be paid out to the Participant.  The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis (including the passage of time)
determined by the Administrator in its discretion.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Earning Restricted Stock Units.  Upon
meeting the applicable vesting criteria, the Participant will be entitled to
receive a payout as determined by the Administrator.  Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

 

(d)                                 Dividend Equivalents.  The Administrator
may, in its sole discretion, award dividend equivalents in connection with the
grant of Restricted Stock Units that may be settled in cash, in Shares of
equivalent value, or in some combination thereof.

 

(e)                                  Form and Timing of Payment.  Payment of
earned Restricted Stock Units will be made upon the date(s) determined by the
Administrator and set forth in the Award Agreement.  The Administrator, in its
sole discretion, may only settle earned Restricted Stock Units in cash, Shares,
or a combination of both.

 

(f)                                   Cancellation.  On the date set forth in
the Award Agreement, all unearned Restricted Stock Units will be forfeited to
the Company.

 

9.                                      Stock Appreciation Rights.

 

(a)                                 Grant of Stock Appreciation Rights.  Subject
to the terms and conditions of the Plan, a Stock Appreciation Right may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

 

(b)                                 Number of Shares.  The Administrator will
have complete discretion to determine the number of Stock Appreciation Rights
granted to any Service Provider.

 

(c)                                  Exercise Price and Other Terms.  The per
share exercise price for the Shares to be issued pursuant to exercise of a Stock
Appreciation Right will be determined by the Administrator and will be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.  Otherwise, the Administrator, subject to the provisions of the Plan,
will have complete discretion to determine the terms and conditions of Stock
Appreciation Rights granted under the Plan.

 

(d)                                 Stock Appreciation Right Agreement.  Each
Stock Appreciation Right grant will be evidenced by an Award Agreement that will
specify the exercise price, the term of the Stock Appreciation Right, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.

 

(e)                                  Expiration of Stock Appreciation Rights.  A
Stock Appreciation Right granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement.  Notwithstanding the foregoing, the rules of
Section 6(b) relating to the maximum term and Section 6(d) relating to exercise
also will apply to Stock Appreciation Rights.

 

(f)                                   Payment of Stock Appreciation Right
Amount.  Upon exercise of a Stock Appreciation Right, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

13

--------------------------------------------------------------------------------


 

(i)                                     The difference between the Fair Market
Value of a Share on the date of exercise over the exercise price; times

 

(ii)                                  The number of Shares with respect to which
the Stock Appreciation Right is exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

10.                               Performance Units and Performance Shares.

 

(a)                                 Grant of Performance Units/Shares. 
Performance Units and Performance Shares may be granted to Service Providers at
any time and from time to time, as will be determined by the Administrator, in
its sole discretion.  The Administrator will have complete discretion in
determining the number of Performance Units and Performance Shares granted to
each Participant.

 

(b)                                 Value of Performance Units/Shares.  Each
Performance Unit will have an initial value that is established by the
Administrator on or before the date of grant.  Each Performance Share will have
an initial value equal to the Fair Market Value of a Share on the date of grant.

 

(c)                                  Performance Objectives and Other Terms. 
The Administrator will set Performance Goals or other vesting provisions
(including, without limitation, continued status as a Service Provider) in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units/Shares that will be paid out to the
Service Providers.  The time period during which the performance objectives or
other vesting provisions must be met will be called the “Performance Period.” 
Each Award of Performance Units/Shares will be evidenced by an Award Agreement
that will specify the Performance Period, and such other terms and conditions as
the Administrator, in its sole discretion, will determine.  The Administrator
may set performance objectives based upon the achievement of Company-wide,
divisional, or individual goals, applicable federal or state securities laws, or
any other basis determined by the Administrator in its discretion.

 

(d)                                 Measurement of Performance Goals. 
Performance Goals shall be established by the Committee on the basis of targets
to be attained (“Performance Targets”) with respect to one or more measures of
business or financial performance (each, a “Performance Measure”), subject to
the following:

 

(i)                                     Performance Measures.  For each
Performance Period, the Committee shall establish and set forth in writing the
Performance Measures, if any, and any particulars, components and adjustments
relating thereto, applicable to each Participant.  The Performance Measures, if
any, will be objectively measurable and will be based upon the achievement of a
specified percentage or level in one or more objectively defined and
non-discretionary factors preestablished by the Committee.  Performance Measures
may be one or more of the following, as determined by the Committee:  (i) sales
or non-sales revenue; (ii) return on revenues; (iii) operating income;
(iv) income or earnings including operating income; (v) income or earnings
before or after taxes, interest, depreciation and/or amortization; (vi) income
or earnings from continuing operations; (vii) net income; (vii) pre-tax income
or after-tax income; (viii) net income excluding amortization

 

14

--------------------------------------------------------------------------------


 

of intangible assets, depreciation and impairment of goodwill and intangible
assets and/or excluding charges attributable to the adoption of new accounting
pronouncements; (ix) raising of financing or fundraising; (x) project financing;
(xi) revenue backlog; (xii) power purchase agreement backlog; (xiii) gross
margin; (xiv) operating margin or profit margin; (xv) capital expenditures, cost
targets, reductions and savings and expense management; (xvi) return on assets
(gross or net), return on investment, return on capital, or return on
shareholder equity; (xvii) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (xviii) performance warranty and/or guarantee
claims; (xix) stock price or total stockholder return; (xx) earnings or book
value per share (basic or diluted); (xxi) economic value created; (xxii) pre-tax
profit or after-tax profit; (xxiii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration or market
share, geographic business expansion, objective customer satisfaction or
information technology goals; (xxiv) objective goals relating to divestitures,
joint ventures, mergers, acquisitions and similar transactions;
(xxv) construction projects consisting of one or more objectives based upon
meeting project completion timing milestones, project budget, site acquisition,
site development, or site equipment functionality; (xxvi) objective goals
relating to staff management, results from staff attitude and/or opinion
surveys, staff satisfaction scores, staff safety, staff accident and/or injury
rates, headcount, performance management, completion of critical staff training
initiatives; (xxvii) objective goals relating to projects, including project
completion timing milestones, project budget; (xxviii) key regulatory
objectives; and (xxix) enterprise resource planning.

 

(ii)                                  Committee Discretion on Performance
Measures.  As determined in the discretion of the Committee, the Performance
Measures for any Performance Period may (a) differ from Participant to
Participant and from Award to Award, (b) be based on the performance of the
Company as a whole or the performance of a specific Participant or one or more
subsidiaries, divisions, departments, regions, stores, segments, products,
functions or business units of the Company or individual project company, (c) be
measured on a per share, per capita, per unit, per square foot, per employee,
per store basis, and/or other objective basis (d) be measured on a pre-tax or
after-tax basis, and (e) be measured on an absolute basis or in relative terms
(including, but not limited to, the passage of time and/or against other
companies, financial metrics and/or an index).  Without limiting the foregoing,
the Committee shall adjust any performance criteria, Performance Measures or
other feature of an Award that relates to or is wholly or partially based on the
number of, or the value of, any stock of the Company, to reflect any stock
dividend or split, repurchase, recapitalization, combination, or exchange of
shares or other similar changes in such stock.  Awards that are not intended by
the Company to comply with the performance-based compensation exception under
Code Section 162(m) may take into account other factors (including subjective
factors).

 

(e)                                  Earning of Performance Units/Shares.  After
the applicable Performance Period has ended, the holder of Performance
Units/Shares will be entitled to receive a payout of the number of Performance
Units/Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Goals or other vesting provisions have been achieved.  After the grant of a
Performance Unit/Share, the Administrator, in its sole discretion, may reduce or
waive any Performance Goals or other vesting provisions for such Performance
Unit/Share.

 

15

--------------------------------------------------------------------------------


 

(f)                                   Form and Timing of Payment of Performance
Units/Shares.  Payment of earned Performance Units/Shares will be made upon the
time set forth in the applicable Award Agreement.  The Administrator, in its
sole discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

(g)                                  Cancellation of Performance Units/Shares. 
On the date set forth in the Award Agreement, all unearned or unvested
Performance Units/Shares will be forfeited to the Company, and again will be
available for grant under the Plan.

 

11.                               Leaves of Absence/Transfer Between Locations. 
Unless the Administrator provides otherwise, vesting of Awards granted hereunder
will be suspended during any unpaid leave of absence unless contrary to
Applicable Law.  A Participant will not cease to be an Employee in the case of
(i) any leave of absence approved by the Participant’s employer or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.  For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Participant’s employer is not so guaranteed,
then six (6) months following the first (1st) day of such leave any Incentive
Stock Option held by the Participant will cease to be treated as an Incentive
Stock Option and will be treated for tax purposes as a Nonstatutory Stock
Option.

 

12.                               Transferability of Awards.  Unless determined
otherwise by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

13.                               Adjustments; Dissolution or Liquidation;
Merger or Change in Control.

 

(a)                                 Adjustments.  In the event of a stock split,
reverse stock split, stock dividend, combination, consolidation,
recapitalization (including a recapitalization through a large nonrecurring cash
dividend) or reclassification of the Shares, subdivision of the Shares, a rights
offering, a reorganization, merger, spin-off, split-up, repurchase, or exchange
of Common Stock or other securities of the Company or other significant
corporate transaction, or other change affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number, kind and class of securities
that may be delivered under the Plan and/or the number, class, kind and price of
securities covered by each outstanding Award, the numerical Share limits in
Section 3 of the Plan.  Notwithstanding the forgoing, all adjustments under this
Section 13 shall be made in a manner that does not result in taxation under Code
Section 409A.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed winding up, dissolution or liquidation of the Company, the
Administrator will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction.  To the extent it has not been

 

16

--------------------------------------------------------------------------------


 

previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.

 

(c)                                  Change in Control.  In the event of a
merger or Change in Control, each outstanding Award will be treated as the
Administrator determines, including, without limitation, that each Award be
assumed, cancelled or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  The
Administrator will not be required to treat all Awards similarly in the
transaction.

 

Except as set forth in an Award Agreement, in the event that the successor
corporation does not assume or substitute for the Award, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all Performance Goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.  In addition, if an Option or Stock Appreciation Right
is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

17

--------------------------------------------------------------------------------


 

14.                               Tax.

 

(a)                                 Withholding Requirements.  Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof) or
prior to any time the Award or Shares are subject to taxation, the Company
and/or the Participant’s employer will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, local, foreign or other taxes (including the
Participant’s FICA obligation or social insurance contributions) required to be
withheld with respect to such Award (or exercise thereof).

 

(b)                                 Withholding Arrangements.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such tax
withholding obligation, in whole or in part by (without limitation) (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the minimum statutory amount required
to be withheld (to the extent required to avoid adverse accounting
consequences), or (c) delivering to the Company already-owned Shares having a
Fair Market Value equal to the minimum statutory amount required to be withheld
to the extent required to avoid adverse accounting consequences or Shares having
a Fair Market Value in excess of such amount that have been held for such period
required to avoid adverse accounting consequences.  Except as otherwise
determined by the Administrator, the Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

 

(c)                                  Compliance With Code Section 409A.  Awards
will be designed and operated in such a manner that they are either exempt from
the application of, or comply with, the requirements of Code Section 409A such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A.  The Plan and
each Award Agreement under the Plan is intended to meet the requirements of Code
Section 409A (or an exemption therefrom) and will be construed and interpreted
in accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator.  To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Code Section 409A the Award will
be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A (or an exemption therefrom), such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.  In no event will the Company be
responsible for or reimburse a Participant for any taxes or other penalties
incurred as a result of applicable of Code Section 409A.

 

15.                               No Effect on Employment or Service.  Neither
the Plan nor any Award will confer upon a Participant any right with respect to
continuing the Participant’s relationship as a Service Provider with the
Company, or (if different) the Participant’s employer, nor will they interfere
in any way with the Participant’s right or the Participant’s employer’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

 

16.                               Date of Grant.  The date of grant of an Award
will be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator.  Notice of the determination will be provided to each
Participant within a reasonable time after the date of such grant.

 

18

--------------------------------------------------------------------------------


 

17.                               Term of Plan.  Subject to Section 21 of the
Plan, the Plan will become effective upon the earlier of its adoption by the
Board or the Company’s shareholders.  It will continue in effect for a term of
ten (10) years from such effective date, unless terminated earlier under
Section 18 of the Plan.

 

18.                               Amendment and Termination of the Plan.

 

(a)                                 Amendment and Termination.  The Committee
may at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Stockholder Approval.  The Company will
obtain stockholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws.

 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan will impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company.  Termination of the Plan will not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

19.                               Conditions Upon Issuance of Shares.

 

(a)                                 Legal Compliance.  Shares will not be issued
pursuant to the exercise of an Award unless the exercise of such Award and the
issuance and delivery of such Shares will comply with Applicable Laws and will
be further subject to the approval of counsel for the Company with respect to
such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Award, the Company may require the person exercising such
Award to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

20.                               Inability to Obtain Authority.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, will relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority will not have been obtained.

 

21.                               Stockholder Approval.  The Plan will be
subject to approval by the stockholders of the Company within twelve (12) months
after the date the Plan is adopted by the Board.  Such stockholder approval will
be obtained in the manner and to the degree required under Applicable Laws.

 

22.                               Governing Law.  The Plan and all Awards
hereunder shall be construed in accordance with and governed by the laws of the
State of New York, but without regard to its conflict of law provisions.

 

19

--------------------------------------------------------------------------------

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Shutterstock, Inc.
2012 Omnibus Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Award Agreement (the “Award Agreement”).

 

I.                                        NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

You have been granted an Option to purchase Common Stock of Shutterstock, Inc.
(the “Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Exercise Price per Share

$

 

 

Total Number of Shares Granted

 

 

 

Total Exercise Price

$

 

 

Type of Option:

        U.S. Incentive Stock Option

 

 

 

        U.S. Nonstatutory Stock Option

 

Term/Expiration Date:

 

Vesting Schedule:

 

Subject to Section 2 of the Award Agreement and any acceleration provisions
contained in the Plan or set forth below, this Option may be exercised, in whole
or in part, in accordance with the following schedule:

 

[INSERT VESTING SCHEDULE]

 

--------------------------------------------------------------------------------


 

Termination Period:

 

This Option will be exercisable for three (3) months after Participant ceases
(as defined in Section 2 of the Award Agreement) to be a Service Provider,
unless such termination is due to Participant’s death or Disability, in which
case this Option will be exercisable for twelve (12) months after Participant
ceases to be a Service Provider.  Notwithstanding the foregoing, in no event may
this Option be exercised after the Term/Expiration Date as provided above and
may be subject to earlier termination as provided in Section 13 of the Plan.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant (including any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document.  Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:

 

SHUTTERSTOCK, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.                                      Grant of Option.  The Company hereby
grants to the Participant named in the Notice of Grant attached as Part I of
this Award Agreement (the “Participant”) an option (the “Option”) to purchase
the number of Shares, as set forth in the Notice of Grant, at the exercise price
per Share set forth in the Notice of Grant (the “Exercise Price”), subject to
all of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference.  Subject to Section 18 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”).  However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”). 
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan.  In no event will
the Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

 

2.                                      Vesting Schedule.  Except as provided in
Section 3, the Option awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant.  Shares scheduled
to vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.  Service Provider
status will end on the day that notice of termination is provided (whether by
the Company or Parent or Subsidiary for any reason or by Participant upon
resignation) and will not be extended by any notice period that may be required
contractually or under applicable local law.  Notwithstanding the foregoing, the
Administrator (or any delegate) shall have the sole discretion to determine when
Participant is no longer providing active service for purposes of Service
Provider status and participation in the Plan.

 

3.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Option at any time, subject
to the terms of the Plan.  If so accelerated, such Option will be considered as
having vested as of the date specified by the Administrator.

 

4.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Award Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Method of Exercise.  This Option is
exercisable by delivery of an exercise notice, in the form attached as Exhibit B
(the “Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan.  The Exercise
Notice will be completed by Participant and delivered to the Company.  The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable tax withholding.  This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.

 

5.                                      Method of Payment.  Payment of the
aggregate Exercise Price will be by any of the following, or a combination
thereof, at the election of Participant unless the Administrator in its sole
discretion requires a specific method of payment:

 

(a)                                 cash (US dollars); or

 

(b)                                 check (denominated in U.S. dollars); or

 

(c)                                  consideration received by the Company under
a formal cashless exercise program adopted by the Company in connection with the
Plan; or

 

(d)                                 surrender of other Shares which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.

 

Participant understands and agrees that any cross-border remittance made to
exercise this option or transfer proceeds received upon the sale of Stock must
be made through a locally authorized financial institution or registered foreign
exchange agency and may require the Participant to provide such entity with
certain information regarding the transaction.

 

6.                                      Tax Obligations.

 

(a)                                 Withholding Taxes.  Regardless of any action
the Company or Participant’s employer (the “Employer”) takes with respect to any
or all applicable national, local, or other tax or social contribution,
withholding, required deductions, or other payments, if any, that arise upon the
grant, vesting, or exercise of this Option, the holding or subsequent sale of
Shares, and the receipt of dividends, if any (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and/or the Employer (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting, or
exercise of the Option, the subsequent sale of Shares acquired under the Plan
and the receipt of dividends, if any; and (b) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax-Related Items, or achieve
any particular tax result.  Further, if Participant has become subject to

 

4

--------------------------------------------------------------------------------


 

tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

(b)                                 No payment will be made to Participant (or
his or her estate or beneficiary) for an Option unless and until satisfactory
arrangements (as determined by the Company) have been made by Participant with
respect to the payment of any Tax-Related Items obligations of the Company
and/or the Employer with respect to the Option.  In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

(i)                                     withholding from Participant’s wages or
other cash compensation paid to Participant by the Company or the Employer; or

 

(ii)                                  withholding from proceeds of the sale of
Shares acquired upon exercise of the Option, either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or

 

(iii)                               withholding in Shares to be issued upon
exercise of the Option; or

 

(iv)                              surrendering already-owned Shares having a
Fair Market Value equal to the Tax-Related Items that have been held for such
period of time to avoid adverse accounting consequences.

 

If the obligation for Tax-Related Items is satisfied by withholding Shares, the
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Participant’s participation in the Plan.  Participant shall pay to the Company
or Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this paragraph 6. 
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

(b)                                 Notice of Disqualifying Disposition of ISO
Shares.  If the Option granted to Participant herein is an ISO, and if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to the ISO on or before the later of (i) the date two (2) years after the Grant
Date, or (ii) the date one (1) year after the date of exercise, Participant will
immediately notify the Company in writing of such disposition.  Participant
agrees that Participant may be subject to income tax withholding by the Company
on the compensation income recognized by Participant.

 

(c)                                  Code Section 409A (Applicable Only to
Participants Subject to U.S. Taxes).  Under Code Section 409A, an option that
vests after December 31, 2004 (or that vested on or prior to such date but which
was materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the

 

5

--------------------------------------------------------------------------------


 

“IRS”) to be less than the Fair Market Value of a Share on the date of grant (a
“Discount Option”) may be considered “deferred compensation.”  A Discount Option
may result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges.  The Discount Option may also
result in additional state income, penalty and interest charges to the
Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination.  Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant will be solely
responsible for Participant’s costs related to such a determination.

 

7.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

8.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE EMPLOYER AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THE OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE (SUBJECT TO APPLICABLE LOCAL
LAWS).

 

9.                                      Nature of Grant.  In accepting the
Option, Participant acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 the grant of the Option is voluntary and
occasional and does not Create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options even if Options have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future awards
of Options, if any, will be at the sole discretion of the Company;

 

(d)                                 Participant’s participation in the Plan is
voluntary;

 

6

--------------------------------------------------------------------------------


 

(e)                                  the Option and the Shares subject to the
Option are an extraordinary items that do not constitute regular compensation
for services rendered to the Company or the Employer, and that are outside the
scope of Participant’s employment contract, if any;

 

(f)                                   the Option and the Shares subject to the
Option are not intended to replace any pension rights or compensation;

 

(g)                                  the Option and the Shares subject to the
Option are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, or end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty; further, if Participant
exercises the Option and obtains Shares, the value of the Shares acquired upon
exercise may increase or decrease in value, even below the Exercise Price;

 

(i)                                     Participant also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Option (or the
calculation of income or Tax-Related Items thereunder);

 

(j)                                    in consideration of the grant of the
Option, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of employment by the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and Participant irrevocably releases the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and

 

(k)                                 the Option and the benefits under the Plan,
if any, will not automatically transfer to another company in the case of a
merger, take-over or transfer of liability.

 

10.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding Participant’s participation in the Plan before taking any
action related to the Plan.

 

11.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.

 

7

--------------------------------------------------------------------------------


 

Participant understands that the Company and its affiliates may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”).  Participant understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares received
upon exercise of the Option.  Participant understands that Personal Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, view Personal Data, request additional information about the
storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, without cost, by
contacting in writing Participant’s local human resources representative. 
Participant understands that refusal or withdrawal of consent may affect
Participant’s ability to participate in the Plan or to realize benefits from the
Option.  For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

 

12.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company, in care of its General Counsel at Shutterstock, Inc., 60 Broad Street,
30th Floor, New York, NY 10004, or at such other address as the Company may
hereafter designate in writing.

 

13.                               Non-Transferability of Option.  This Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Participant
only by Participant.

 

14.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

15.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any

 

8

--------------------------------------------------------------------------------


 

securities exchange or under any state, federal or foreign law, or the consent
or approval of any governmental regulatory authority is necessary or desirable
as a condition to the issuance of Shares to Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company.  The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority.  Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.  The
Company shall not be obligated to issue any Shares pursuant to this Option at
any time if the issuance of Shares, or the exercise of an Option by Participant,
violates or is not in compliance with any laws, rules or regulations of the
United States or any state or country.

 

16.                               [Lock-Up Agreement.  In connection with the
initial public offering of the Company’s securities, Optionee hereby agrees not
to offer, pledge, sell, contract to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company however and whenever acquired (other than those included in the
registration) without the prior written consent of the Company and the managing
underwriters for such offering for such period of time (not to exceed 180 days)
from the effective date of such registration as may be requested by the Company
or such managing underwriters and to execute an agreement reflecting the
foregoing as may be requested by the underwriters at the time of the Company’s
initial public offering.  In addition, upon request of the Company or the
underwriters managing a public offering of the Company’s securities (other than
the initial public offering), Optionee hereby agrees to be bound by similar
restrictions, and to sign a similar agreement, in connection with no more than
one additional registration statement filed within 12 months after the closing
date of the initial public offering, provided that the duration of the lock-up
period with respect to such additional registration shall not exceed 90 days
from the effective date of such additional registration statement. 
Notwithstanding the foregoing, if during the last 17 days of the restricted
period, the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the restricted period,
then, upon the request of the managing underwriter, to the extent required by
any FINRA rules, the restrictions imposed by this subsection shall continue to
apply until the end of the third trading day following the expiration of the
15-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.  In no event will the
restricted period extend beyond 216 days after the effective date of the
registration statement.  In order to enforce the restriction set forth above,
the Company may impose stop-transfer instructions with respect to the Shares
acquired under this Agreement until the end of the applicable stand-off period. 
The Company’s underwriters shall be beneficiaries of the agreement set forth in
this Section.

 

If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of Common Stock, the underwriters shall
notify the Company at least three business days before the effective date of any
such release or waiver.  Further, the Company will announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver.  Any release
or waiver granted by the underwriters shall only be effective two business days
after the

 

9

--------------------------------------------------------------------------------


 

publication date of such press release.  The provisions of this paragraph will
not apply if (x) the release or waiver is effected solely to permit a transfer
not for consideration and (y) the transferee has agreed in writing to be bound
by the same terms of the lock-up provisions applicable in general to the extent,
and for the duration, that such lock-up provision remain in effect at the time
of the transfer.] [NOTE:  ONLY INCLUDE FOR AWARDS GRANTED PRIOR TO THE END OF
THE LOCK-UP PERIOD.]

 

17.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

18.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Shares subject to
the Option have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

19.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to Options awarded
under the Plan or future options that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

20.                               Language.  If Participant has received this
Award Agreement, including appendices, or any other document related to the Plan
translated into a language other than English, and the meaning of the translated
version is different than the English version, the English version will control.

 

21.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.  Furthermore, Participant understands
that the laws of the country in which he or she is resident at the time of
grant, vesting, and/or exercise of this Option or the holding or disposition of
Shares (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent exercise of this
Option or may subject Participant to additional procedural or regulatory
requirements he or she is solely responsible for and will have to independently
fulfill in relation to this Option or the Shares.  Notwithstanding any provision
herein, this Option and any Shares shall be subject to any special

 

10

--------------------------------------------------------------------------------


 

terms and conditions or disclosures as set forth in any addendum for
Participant’s country (the “Country-Specific Addendum,” which forms part this
Award Agreement).

 

22.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

23.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

24.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Code Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection to this Option.

 

25.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Option under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

26.                               Governing Law.  This Award Agreement will be
governed by the laws of the State of New York, without giving effect to the
conflict of law principles thereof.  For purposes of litigating any dispute that
arises under this Option or this Award Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of New York, and agree that such
litigation will be conducted in the courts of the County of New York, New York,
or the federal courts for the United States for the Southern District of New
York, and no other courts, where this Option is made and/or to be performed.

 

o  O  o

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Shutterstock, Inc.

350 Fifth Avenue, 21st Floor

New York, NY 10118

 

1.                                      Exercise of Option.  Effective as of
today,                                 ,           , the undersigned
(“Purchaser”) hereby elects to purchase                              shares (the
“Shares”) of the Common Stock of Shutterstock, Inc. (the “Company”) under and
pursuant to the 2012 Omnibus Equity Incentive Plan (the “Plan”) and the Stock
Option Award Agreement dated                  (the “Award Agreement”).  The
purchase price for the Shares will be $                          , as required
by the Award Agreement.

 

2.                                      Delivery of Payment.  Purchaser herewith
delivers to the Company the full purchase price of the Shares and any required
tax withholding to be paid in connection with the exercise of the Option.

 

3.                                      Representations of Purchaser.  Purchaser
acknowledges that Purchaser has received, read and understood the Plan and the
Award Agreement and agrees to abide by and be bound by their terms and
conditions.

 

4.                                      Rights as Stockholder.  Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the Shares, no right to
vote or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to the Option, notwithstanding the exercise of the
Option.  The Shares so acquired will be issued to Purchaser as soon as
practicable after exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 13 of the Plan.

 

5.                                      Tax Consultation.  Purchaser understands
that Purchaser may suffer adverse tax consequences as a result of Purchaser’s
purchase or disposition of the Shares.  Purchaser represents that Purchaser has
consulted with any tax consultants Purchaser deems advisable in connection with
the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.

 

6.                                      Entire Agreement; Governing Law.  The
Plan and Award Agreement are incorporated herein by reference.  This Exercise
Notice, the Plan and the Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all

 

--------------------------------------------------------------------------------


 

prior undertakings and agreements of the Company and Purchaser with respect to
the subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of New York.

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

SHUTTERSTOCK, INC

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Date Received

 

2

--------------------------------------------------------------------------------

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

CONVERSION STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Shutterstock, Inc.
2012 Omnibus Equity Incentive Plan (the “Plan”) used herein will have the same
defined meanings in this Conversion Stock Option Award Agreement (the
“Conversion Award Agreement”).

 

I.                                        NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

You have been granted an Option to purchase Common Stock of Shutterstock, Inc.
(the “Company”), subject to the terms and conditions of the Plan and this
Conversion Award Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Exercise Price per Share

$

 

 

Total Number of Shares Granted

 

 

 

Total Exercise Price

$

 

 

Type of Option:

U.S. Nonstatutory Stock Option

 

 

Term/Expiration Date:

[Use Expiration Date for the VAR Award]

 

Vesting Schedule:

 

Subject to Section 2 of the Conversion Award Agreement and any acceleration
provisions contained in the Plan or set forth below, this Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

[INSERT VESTING SCHEDULE]

 

--------------------------------------------------------------------------------


 

Termination Period:

 

This Option will be exercisable for three (3) months after Participant ceases
(as defined in Section 2 of the Conversion Award Agreement) to be a Service
Provider, unless such termination is due to Participant’s death or Disability,
in which case this Option will be exercisable for twelve (12) months after
Participant ceases to be a Service Provider.  Notwithstanding the foregoing, in
no event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 13 of the
Plan.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Conversion Award
Agreement, including the Terms and Conditions of Stock Option Grant including
any country-specific addendum thereto), attached hereto as Exhibit A, all of
which are made a part of this document.  Participant has reviewed the Plan and
this Conversion Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Conversion Award Agreement
and fully understands all provisions of the Plan and Conversion Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Conversion Award Agreement.  Participant further agrees
to notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

SHUTTERSTOCK, INC.

 

 

 

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

Print Name

 

Name

 

 

 

 

 

 

Residence Address:

 

Title

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1.                                      Grant of Option.  The Company hereby
grants to the Participant named in the Notice of Grant attached as Part I of
this Conversion Award Agreement (the “Participant”) an option (the “Option”) to
purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), subject to all of the terms and conditions in this Conversion Award
Agreement and the Plan, which is incorporated herein by reference.  Subject to
Section 18 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Conversion Award
Agreement, the terms and conditions of the Plan will prevail.  The Option is
granted in substitution of the Participant’s existing value appreciation right
granted under the Shutterstock Images LLC Value Appreciation Plan and evidenced
by a Value Appreciation Right Agreement dated [add date] (the “Prior VAR
Award”).  The Option and this Conversion Award Agreement supersede the Prior VAR
Award and hereafter the Participant shall no longer have any rights with respect
to the Prior VAR Award.

 

2.                                      Vesting Schedule.  Except as provided in
Section 3, the Option awarded by this Conversion Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant, which
shall be the same time-based vesting schedule as set forth in the Prior VAR
Award.  Shares scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Conversion Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.  Service Provider status will end on the day that notice of
termination is provided (whether by the Company or Parent or Subsidiary for any
reason or by Participant upon resignation) and will not be extended by any
notice period that may be required contractually or under applicable local law. 
Notwithstanding the foregoing, the Administrator (or any delegate) shall have
the sole discretion to determine when Participant is no longer providing active
service for purposes of Service Provider status and participation in the Plan.

 

3.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Option at any time, subject
to the terms of the Plan.  If so accelerated, such Option will be considered as
having vested as of the date specified by the Administrator.

 

4.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  This Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Conversion Award Agreement.

 

(b)                                 Method of Exercise.  This Option is
exercisable by delivery of an exercise notice, in the form attached as Exhibit B
(the “Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised

 

3

--------------------------------------------------------------------------------


 

Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan.  The Exercise Notice will be
completed by Participant and delivered to the Company.  The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable tax withholding.  This Option will be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price.

 

5.                                      Method of Payment.  Payment of the
aggregate Exercise Price will be by any of the following, or a combination
thereof, at the election of Participant unless the Administrator in its sole
discretion requires a specific method of payment:

 

(a)                                 cash (US dollars); or

 

(b)                                 check (denominated in U.S. dollars); or

 

(c)                                  consideration received by the Company under
a formal cashless exercise program adopted by the Company in connection with the
Plan; or

 

(d)                                 surrender of other Shares which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.

 

Participant understands and agrees that any cross-border remittance made to
exercise this option or transfer proceeds received upon the sale of Stock must
be made through a locally authorized financial institution or registered foreign
exchange agency and may require the Participant to provide such entity with
certain information regarding the transaction.

 

6.                                      Tax Obligations.

 

(a)                                 Withholding Taxes.  Regardless of any action
the Company or Participant’s employer (the “Employer”) takes with respect to any
or all applicable national, local, or other tax or social contribution,
withholding, required deductions, or other payments, if any, that arise upon the
grant, vesting, or exercise of this Option, the holding or subsequent sale of
Shares, and the receipt of dividends, if any (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and/or the Employer (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting, or
exercise of the Option, the subsequent sale of Shares acquired under the Plan
and the receipt of dividends, if any; and (b) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax-Related Items, or achieve
any particular tax result.  Further, if Participant has become subject to tax in
more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

4

--------------------------------------------------------------------------------


 

(b)                                 No payment will be made to Participant (or
his or her estate or beneficiary) for an Option unless and until satisfactory
arrangements (as determined by the Company) have been made by Participant with
respect to the payment of any Tax-Related Items obligations of the Company
and/or the Employer with respect to the Option.  In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

(i)                                     withholding from Participant’s wages or
other cash compensation paid to Participant by the Company or the Employer; or

 

(ii)                                  withholding from proceeds of the sale of
Shares acquired upon exercise of the Option, either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or

 

(iii)                               withholding in Shares to be issued upon
exercise of the Option; or

 

(iv)                              surrendering already-owned Shares having a
Fair Market Value equal to the Tax-Related Items that have been held for such
period of time to avoid adverse accounting consequences.

 

If the obligation for Tax-Related Items is satisfied by withholding Shares, the
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Participant’s participation in the Plan.  Participant shall pay to the Company
or Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this paragraph 6. 
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

(b)                                 Code Section 409A (Applicable Only to
Participants Subject to U.S. Taxes).  Under Code Section 409A, an option that
vests after December 31, 2004 (or that vested on or prior to such date but which
was materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (i) income recognition by Participant prior to the exercise of the
option, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges.  The Discount Option may also
result in additional state income, penalty and interest charges to the
Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination or that the Option is otherwise exempt from the
provisions of Code Section 409A.  Participant agrees that if the IRS determines
that the Option was granted with a per Share exercise price that was less than
the Fair Market Value of a

 

5

--------------------------------------------------------------------------------


 

Share on the date of grant or that the Option is otherwise subject to Code
Section 409A, Participant will be solely responsible for Participant’s costs
related to such a determination.

 

7.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

8.                                      No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE EMPLOYER AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THE OPTION OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS CONVERSION AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE (SUBJECT
TO APPLICABLE LOCAL LAWS).

 

9.                                      Nature of Grant.  In accepting the
Option, Participant acknowledges that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 the grant of the Option is voluntary and
occasional and does not Create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options even if Options have been
granted repeatedly in the past;

 

(c)                                  all decisions with respect to future awards
of Options, if any, will be at the sole discretion of the Company;

 

(d)                                 Participant’s participation in the Plan is
voluntary;

 

(e)                                  the Option and the Shares subject to the
Option are an extraordinary items that do not constitute regular compensation
for services rendered to the Company or the Employer, and that are outside the
scope of Participant’s employment contract, if any;

 

(f)                                   the Option and the Shares subject to the
Option are not intended to replace any pension rights or compensation;

 

(g)                                  the Option and the Shares subject to the
Option are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any

 

6

--------------------------------------------------------------------------------


 

severance, resignation, termination, redundancy, dismissal, or end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

 

(h)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty; further, if Participant
exercises the Option and obtains Shares, the value of the Shares acquired upon
exercise may increase or decrease in value, even below the Exercise Price;

 

(i)                                     Participant also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Option (or the
calculation of income or Tax-Related Items thereunder);

 

(j)                                    in consideration of the grant of the
Option, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of employment by the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and Participant irrevocably releases the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, Participant shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and

 

(k)                                 the Option and the benefits under the Plan,
if any, will not automatically transfer to another company in the case of a
merger, take-over or transfer of liability.

 

10.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding Participant’s participation in the Plan before taking any
action related to the Plan.

 

11.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Conversion Award
Agreement by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

 

Participant understands that the Company and its affiliates may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”).  Participant understands that Personal Data may be
transferred to any third parties assisting in

 

7

--------------------------------------------------------------------------------


 

the implementation, administration and management of the Plan, that these
recipients may be located in the United States, Participant’s country (if
different than the United States), or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than Participant’s
country.

 

For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares received
upon exercise of the Option.  Participant understands that Personal Data will be
held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan.  Participant understands that he or she
may, at any time, view Personal Data, request additional information about the
storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, without cost, by
contacting in writing Participant’s local human resources representative. 
Participant understands that refusal or withdrawal of consent may affect
Participant’s ability to participate in the Plan or to realize benefits from the
Option.  For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

 

12.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Conversion Award Agreement will be
addressed to the Company, in care of its General Counsel at Shutterstock, Inc.,
60 Broad Street, 30th Floor, New York, NY 10004, or at such other address as the
Company may hereafter designate in writing.

 

13.                               Non-Transferability of Option.  This Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Participant
only by Participant.

 

14.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Conversion Award
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

15.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state, federal or foreign law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company.  The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.  Assuming such compliance, for income tax purposes the Exercised
Shares will be considered transferred to

 

8

--------------------------------------------------------------------------------


 

Participant on the date the Option is exercised with respect to such Exercised
Shares.  The Company shall not be obligated to issue any Shares pursuant to this
Option at any time if the issuance of Shares, or the exercise of an Option by
Participant, violates or is not in compliance with any laws, rules or
regulations of the United States or any state or country.

 

16.                               Lock-Up Agreement.  In connection with the
initial public offering of the Company’s securities and upon request of the
Company or the underwriters managing such offering of the Company’s securities,
Optionee hereby agrees not to offer, pledge, sell, contract to sell, make any
short sale of, loan, grant any option for the purchase of, or otherwise dispose
of any securities of the Company however and whenever acquired (other than those
included in the registration) without the prior written consent of the Company
or such underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as may be requested by
the Company or such managing underwriters and to execute an agreement reflecting
the foregoing as may be requested by the underwriters at the time of the
Company’s initial public offering.  In addition, upon request of the Company or
the underwriters managing a public offering of the Company’s securities (other
than the initial public offering), Optionee hereby agrees to be bound by similar
restrictions, and to sign a similar agreement, in connection with no more than
one additional registration statement filed within 12 months after the closing
date of the initial public offering, provided that the duration of the lock-up
period with respect to such additional registration shall not exceed 90 days
from the effective date of such additional registration statement. 
Notwithstanding the foregoing, if during the last 17 days of the restricted
period, the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the restricted period,
then, upon the request of the managing underwriter, to the extent required by
any FINRA rules, the restrictions imposed by this subsection shall continue to
apply until the end of the third trading day following the expiration of the
15-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.  In no event will the
restricted period extend beyond 216 days after the effective date of the
registration statement.  In order to enforce the restriction set forth above,
the Company may impose stop-transfer instructions with respect to the Shares
acquired under this Agreement until the end of the applicable stand-off period. 
The Company’s underwriters shall be beneficiaries of the agreement set forth in
this Section.

 

If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of Common Stock, the underwriters shall
notify the Company at least three business days before the effective date of any
such release or waiver.  Further, the Company will announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver.  Any release
or waiver granted by the underwriters shall only be effective two business days
after the publication date of such press release.  The provisions of this
paragraph will not apply if (x) the release or waiver is effected solely to
permit a transfer not for consideration and (y) the transferee has agreed in
writing to be bound by the same terms of the lock-up provisions applicable in
general to the extent, and for the duration, that such lock-up provision remain
in effect at the time of the transfer.

 

9

--------------------------------------------------------------------------------

 

 

17.                               Plan Governs.  This Conversion Award Agreement
is subject to all terms and provisions of the Plan.  In the event of a conflict
between one or more provisions of this Conversion Award Agreement and one or
more provisions of the Plan, the provisions of the Plan will govern. 
Capitalized terms used and not defined in this Conversion Award Agreement will
have the meaning set forth in the Plan.

 

18.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Conversion Award Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Shares subject to the Option have vested).  All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons.  No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Conversion Award Agreement.

 

19.                                               Electronic Delivery.  The
Company may, in its sole discretion, decide to deliver any documents related to
Options awarded under the Plan or future options that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means.  Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

20.                               Language.  If Participant has received this
Conversion Award Agreement, including appendices, or any other document related
to the Plan translated into a language other than English, and the meaning of
the translated version is different than the English version, the English
version will control.

 

21.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.  Furthermore, Participant understands
that the laws of the country in which he or she is resident at the time of
grant, vesting, and/or exercise of this Option or the holding or disposition of
Shares (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent exercise of this
Option or may subject Participant to additional procedural or regulatory
requirements he or she is solely responsible for and will have to independently
fulfill in relation to this Option or the Shares.  Notwithstanding any provision
herein, this Option and any Shares shall be subject to any special terms and
conditions or disclosures as set forth in any addendum for Participant’s country
(the “Country-Specific Addendum,” which forms part this Conversion Award
Agreement).

 

22.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Conversion Award Agreement.

 

10

--------------------------------------------------------------------------------


 

23.                               Agreement Severable.  In the event that any
provision in this Conversion Award Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Conversion Award Agreement.

 

24.                               Modifications to the Agreement.  This
Conversion Award Agreement constitutes the entire understanding of the parties
on the subjects covered.  Participant expressly warrants that he or she is not
accepting this Conversion Award Agreement in reliance on any promises,
representations, or inducements other than those contained herein. 
Modifications to this Conversion Award Agreement or the Plan can be made only in
an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Conversion Award Agreement, the Company reserves the right to revise this
Conversion Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Code
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code in connection to this Option.

 

25.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Option under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

26.                               Governing Law.  This Conversion Award
Agreement will be governed by the laws of the State of New York, without giving
effect to the conflict of law principles thereof.  For purposes of litigating
any dispute that arises under this Option or this Conversion Award Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of New
York, and agree that such litigation will be conducted in the courts of the
County of New York, New York, or the federal courts for the United States for
the Southern District of New York, and no other courts, where this Option is
made and/or to be performed.

 

* * * * * * * * * * *

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Shutterstock, Inc.

350 Fifth Avenue, 21st Floor

New York, NY 10118

 

1.                                      Exercise of Option.  Effective as of
today,                                 ,           , the undersigned
(“Purchaser”) hereby elects to purchase                              shares (the
“Shares”) of the Common Stock of Shutterstock, Inc. (the “Company”) under and
pursuant to the 2012 Omnibus Equity Incentive Plan (the “Plan”) and the
Conversion Stock Option Award Agreement dated                  (the “Conversion
Award Agreement”).  The purchase price for the Shares will be
$                          , as required by the Conversion Award Agreement.

 

2.                                      Delivery of Payment.  Purchaser herewith
delivers to the Company the full purchase price of the Shares and any required
tax withholding to be paid in connection with the exercise of the Option.

 

3.                                      Representations of Purchaser.  Purchaser
acknowledges that Purchaser has received, read and understood the Plan and the
Conversion Award Agreement and agrees to abide by and be bound by their terms
and conditions.

 

4.                                      Rights as Stockholder.  Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the Shares, no right to
vote or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to the Option, notwithstanding the exercise of the
Option.  The Shares so acquired will be issued to Purchaser as soon as
practicable after exercise of the Option.  No adjustment will be made for a
dividend or other right for which the record date is prior to the date of
issuance, except as provided in Section 13 of the Plan.

 

5.                                      Limitations on Transfer.  In addition to
any other limitation on transfer created by Applicable Laws, Purchaser shall not
assign, encumber or dispose of any interest in the Shares except in compliance
with the provisions below and Applicable Laws.

 

(a)                                 Right of First Refusal.  Before any Shares
held by Purchaser or any transferee of Purchaser (either being sometimes
referred to herein as the “Holder”) may be sold or otherwise transferred
(including transfer by gift or operation of law), the Company or its
assignee(s) shall have a right of first refusal to purchase the Shares on the
terms and conditions set forth in this Section 5(a) (the “Right of First
Refusal”).

 

--------------------------------------------------------------------------------


 

(i)                                     Notice of Proposed Transfer.  The Holder
of the Shares shall deliver to the Company a written notice (the “Notice”)
stating:  (1) the Holder’s bona fide intention to sell or otherwise transfer
such Shares; (2) the name of each proposed purchaser or other transferee
(“Proposed Transferee”); (3) the number of Shares to be transferred to each
Proposed Transferee; and (4) the terms and conditions of each proposed sale or
transfer, including (without limitation ) the purchase price for Shares (the
“Purchase Price”).  The Holder shall offer the Shares at the Purchase Price and
upon the same terms (or terms as similar as reasonably possible) to the Company
or its assignee(s).

 

(ii)                                  Exercise of Right of First Refusal.  At
any time within thirty (30) days after receipt of the Notice, the Company and/or
its assignee(s) may, by giving written notice to the Holder, elect to purchase
any or all of the Shares proposed to be transferred to any one or more of the
Proposed Transferees, at the Purchase Price.  If the Purchase Price includes
consideration other than cash, the cash equivalent value of the non-cash
consideration shall be determined by the Board in good faith.

 

(iii)                               Payment.  Payment of the Purchase Price
shall be made, at the election of the Company or its assignee(s), in cash (by
check), by cancellation of all or a portion of any outstanding indebtedness, or
by any combination thereof within sixty (60) days after receipt of the Notice or
in the manner and at the times set forth in the Notice.

 

(iv)                              Holder’s Right to Transfer.  If any of the
Shares proposed in the Notice to be transferred to a given Proposed Transferee
are not purchased by the Company and/or its assignee(s) as provided in this
Section 5(a), then the Holder may sell or otherwise transfer any unpurchased
Shares to that Proposed Transferee at the Purchase Price or at a higher price,
provided that such sale or other transfer is consummated within one hundred
twenty (120) days after the date of the Notice and provided further that any
such sale or other transfer is effected in accordance with any Applicable Laws
and the Proposed Transferee agrees in writing that the provisions of this
Section 5 shall continue to apply to the Shares in the hands of such Proposed
Transferee.  If the Shares described in the Notice are not transferred to the
Proposed Transferee within such period, or if the Holder proposes to change the
price or other terms to make them more favorable to the Proposed Transferee, a
new Notice shall be given to the Company, and the Company and/or its assignees
shall again be offered the Right of First Refusal before any Shares held by the
Holder may be sold or otherwise transferred.

 

(v)                                 Exception for Certain Family Transfers. 
Anything to the contrary contained in this Section 5(a) notwithstanding, the
transfer of any or all of the Shares during Holder’s lifetime or on Holder’s
death by will or intestacy to Holder’s Immediate Family or to a trust for the
benefit of Holder’s Immediate Family shall be exempt from the provisions of this
Section 5(a).  “Immediate Family” as used herein shall mean spouse, father,
mother, brother or sister, child, stepchild, grandchild, grandparent, and shall
include adopting relationships.  In such case, the transferee or other recipient
shall receive and hold the Shares so transferred subject to the provisions of
this Section 5, and there shall be no further transfer of such Shares except in
accordance with the terms of this Section 5.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Company’s Right to Purchase upon Involuntary
Transfer.  In the event of any transfer by operation of law or other involuntary
transfer (including death or divorce, but excluding a transfer to Immediate
Family as set forth in Section 5(a)(v) above) of all or a portion of the Shares
by the record holder thereof, the Company shall have an option to purchase any
or all of the Shares transferred at the Fair Market Value of the Shares on the
date of transfer (as determined by the Company).  Upon such a transfer, the
Holder transferring the Shares shall promptly notify the Secretary of the
Company of such transfer.  The right to purchase such Shares shall be provided
to the Company for a period of thirty (30) days following receipt by the Company
of written notice from the Holder.

 

(c)                                  Assignment.  The right of the Company to
purchase any part of the Shares may be assigned in whole or in part to any
holder or holders of capital stock of the Company or other persons or
organizations.

 

(d)                                 Restrictions Binding on Transferees.  All
transferees of Shares or any interest therein will receive and hold such Shares
or interest subject to the provisions of this Agreement and the terms of the
Option Agreement, including, without limitation, Section 16 of the Option
Agreement.  Any sale or transfer of the Shares shall be void unless the
provisions of this Agreement are satisfied.

 

(e)                                  Termination of Rights.  The Right of First
Refusal granted the Company by Section 5(a) above and the option to repurchase
the Shares in the event of an involuntary transfer granted the Company by
Section 5(b) above shall terminate upon the first sale of Common Stock of the
Company to the general public pursuant to a registration statement filed with
and declared effective by the Securities Exchange Commission under the
Securities Act.  Upon termination of such transfer restrictions, the Company
will remove any stop-transfer notices referred to in Section 7(b) below and
related to the restrictions in this Section 3 and, if certificates are issued, a
new certificate or certificates representing the Shares not repurchased shall be
issued, on request, without the legend referred to in Section 5(a)(ii) below and
delivered to Holder.

 

6.                                      Investment and Taxation
Representations.  In connection with the purchase of the Shares, Purchaser
represents to the Company the following:

 

(a)                                 Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares.  Purchaser is purchasing the Shares for investment for Purchaser’s own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act or under any
applicable provision of state law.  Purchaser does not have any present
intention to transfer the Shares to any other person or entity.

 

(b)                                 Purchaser understands that the Shares have
not been registered under the Securities Act by reason of a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Purchaser’s investment intent as expressed herein.

 

(c)                                  Purchaser further acknowledges and
understands that the securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption

 

3

--------------------------------------------------------------------------------


 

from such registration is available.  Purchaser further acknowledges and
understands that the Company is under no obligation to register the securities.

 

(d)                                 Purchaser is familiar with the provisions of
Rule 144, promulgated under the Securities Act, which, in substance, permit
limited public resale of “restricted securities” acquired, directly or
indirectly, from the issuer of the securities (or from an affiliate of such
issuer), in a non-public offering subject to the satisfaction of certain
conditions.  Purchaser understands that the Company provides no assurances as to
whether he or she will be able to resell any or all of the Shares pursuant to
Rule 144, which rule requires, among other things, that the Company be subject
to the reporting requirements of the Exchange Act, that resales of securities
take place only after the holder of the Shares has held the Shares for certain
specified time periods, and under certain circumstances, that resales of
securities be limited in volume and take place only pursuant to brokered
transactions.  Notwithstanding this paragraph (d), Purchaser acknowledges and
agrees to the restrictions set forth in paragraph (e) below.

 

(e)                                  Purchaser further understands that in the
event all of the applicable requirements of Rule 144 are not satisfied,
registration under the Securities Act, compliance with Regulation A, or some
other registration exemption will be required; and that, notwithstanding the
fact that Rule 144 is not exclusive, the Staff of the Securities and Exchange
Commission has expressed its opinion that persons proposing to sell private
placement securities other than in a registered offering and otherwise than
pursuant to Rule 144 will have a substantial burden of proof in establishing
that an exemption from registration is available for such offers or sales, and
that such persons and their respective brokers who participate in such
transactions do so at their own risk.

 

(f)                                   Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
any tax consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

7.                                      Restrictive Legends and Stop-Transfer
Orders.

 

(a)                                 Legends.  Any certificate or certificates
representing the Shares shall bear the following legends (as well as any legends
required by applicable state and federal corporate and securities laws):

 

(i)                                     THE SHARES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  THE SHARES REPRESENTED BY THIS CERTIFICATE
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE
COMPANY AND THE HOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.

 

(b)                                 Stop-Transfer Notices.  Purchaser agrees
that, in order to ensure compliance with the restrictions referred to herein,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.

 

(c)                                  Refusal to Transfer.  The Company shall not
be required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred.

 

8.                                      Tax Consultation.  Purchaser understands
that Purchaser may suffer adverse tax consequences as a result of Purchaser’s
purchase or disposition of the Shares.  Purchaser represents that Purchaser has
consulted with any tax consultants Purchaser deems advisable in connection with
the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.

 

9.                                      Entire Agreement; Governing Law.  The
Plan and Conversion Award Agreement are incorporated herein by reference.  This
Exercise Notice, the Plan and the Conversion Award Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser.  This agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of New York.

 

* * * * * * * * * * *

 

5

--------------------------------------------------------------------------------


 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER:

 

SHUTTERSTOCK, INC

 

 

 

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

Print Name

 

Name

 

 

 

 

 

 

Residence Address:

 

Title

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

6

--------------------------------------------------------------------------------

 

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the capitalized terms used in this Restricted
Stock Unit Award Agreement (the “Award Agreement”) shall have the meanings
ascribed to them in the Shutterstock, Inc. 2012 Omnibus Equity Incentive Plan
(the “Plan”).

 

I.             NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Restricted Stock Units

 

Vesting Schedule

 

In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Restricted Stock Unit, the Restricted Stock Unit and Participant’s right to
acquire any Shares hereunder will immediately terminate.

 

By Participant’s acknowledgment on the UBS website and the signature of the
representative of Shutterstock, Inc. (the “Company”) below, Participant and the
Company agree that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Grant (and any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document.  Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
Participant’s residence address.

 

--------------------------------------------------------------------------------


 

SHUTTERSTOCK, INC.

 

 

 

 

 

By: Timothy Bixby

 

Chief Financial Officer

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.             Grant.  The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
under the Plan an Award of Restricted Stock Units, subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 18 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

 

2.             Company’s Obligation to Pay.  Each Restricted Stock Unit
represents the right to receive a Share on the date it vests.  Unless and until
the Restricted Stock Units will have vested in the manner set forth in
Section 3, Participant will have no right to payment of any such Restricted
Stock Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Any Restricted
Stock Units that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any applicable tax withholding
or other obligations as set forth in Section 7.  Subject to the provisions of
Section 4, such vested Restricted Stock Units will be paid in Shares as soon as
practicable after vesting, but in each such case no later than two and one-half
(2½) months from the end of the Company’s tax year that includes the vesting
date.

 

3.             Vesting Schedule.  Except as provided in Section 4, and subject
to Section 5, the Restricted Stock Units awarded by this Award Agreement will
vest in accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.  Service Provider status will end on the day that notice of
termination is provided (whether by the Company or Parent or Subsidiary for any
reason or by Participant upon resignation) and will not be extended by any
notice period that may be required contractually or under applicable local law. 
Notwithstanding the foregoing, the Administrator (or any delegate) shall have
the sole discretion to determine when Participant is no longer providing active
service for purposes of Service Provider status and participation in the Plan.

 

4.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time, subject to the
terms of the Plan.  If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified

 

3

--------------------------------------------------------------------------------


 

employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.  It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply.  For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

 

5.             Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested as of the time notice is
provided (whether by Participant or the Company or Parent or Subsidiary) of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.             Withholding of Taxes.  Regardless of any action the Company or
Participant’s employer (the “Employer”) takes with respect to any or all
applicable national, local, or other tax or social contribution, withholding,
required deductions, or other payments, if any, that arise upon the grant or
vesting of the Restricted Stock Units or the holding or subsequent sale of
Shares, and the receipt of dividends, if any (“Tax-Related Items”), Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer.  Participant
further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including grant or
vesting, the subsequent sale of Shares acquired under the Plan, and the receipt
of dividends, if any; and (b) does not commit to and is under no obligation to
structure the terms of the Restricted Stock Units or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items, or achieve any particular tax result.  Further, if
Participant has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Notwithstanding any contrary provision of this

 

4

--------------------------------------------------------------------------------


 

Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
any Tax-Related Items which the Company determines must be withheld with respect
to such Shares.

 

On a date that a Participant who is not subject to the requirements of
Section 16 of the Exchange Act incurs a liability for Tax-Related Items with
respect to this Award, whether upon vesting or otherwise (any such date on which
liability for Tax-Related Items arises, the “Lapse Date”) and the Company or an
affiliate of the Company has a tax withholding obligation related to such
liability for Tax-Related Items, then a portion of the Shares issued upon the
vesting of such Restricted Stock Units shall automatically be sold to the extent
and through such means as the Company may determine in its sole discretion
(whether through a broker or otherwise). The net proceeds from such sale shall
be remitted to the relevant tax authorities for the benefit of Participant in
the amounts directed by the Company and any remaining net proceeds, if any,
shall be delivered to Participant.  In the event that (a) Participant is subject
to the requirements of Section 16 of the Exchange Act on the Lapse Date or
(b) to the extent that the Shares sold pursuant to the preceding sentence are
not sufficient to satisfy Participant’s liability for Tax Related Items upon the
Lapse Date, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax-Related Items, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld.  To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax-Related Items by reducing the
number of Shares otherwise deliverable to Participant.  If Participant fails to
make satisfactory arrangements for the payment of any required Tax-Related Items
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

 

8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

9.             No Guarantee of Continued Service or Grants.  PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT

 

5

--------------------------------------------------------------------------------


 

THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not Create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

 

10.          Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company, in care of
its General Counsel at Shutterstock, Inc., 350 Fifth Avenue, 21st Floor, New
York, NY 10118 or at such other address as the Company may hereafter designate
in writing.

 

11.          Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

12.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

6

--------------------------------------------------------------------------------


 

13.          Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.  The Company shall not be obligated to issue
any Shares pursuant to the Restricted Stock Units at any time if the issuance of
Shares violates or is not in compliance with any laws, rules or regulations of
the United States or any state or country.

 

Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares.  Notwithstanding any provision herein, the Restricted Stock
Units and any Shares shall be subject to any special terms and conditions or
disclosures as set forth in any addendum for Participant’s country (the
“Country-Specific Addendum,” which forms part this Award Agreement).

 

14.          Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

15.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

 

16.          Electronic Delivery and Language.  The Company may, in its sole
discretion,

 

7

--------------------------------------------------------------------------------


 

decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.  If Participant has received this Award
Agreement, including appendices, or any other document related to the Plan
translated into a language other than English, and the meaning of the translated
version is different than the English version, the English version will control.

 

17.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.

 

18.          Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

19.          Modifications to the Agreement.  This Award Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

 

20.          Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement by and among,
as applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.  Participant understands that the Company and its affiliates may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Restricted Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”).  Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States, Participant’s country (if different than the United
States), or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.

 

8

--------------------------------------------------------------------------------


 

For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares
received.  Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan.  Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan or to realize benefits from the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

21           Foreign Exchange Fluctuations and Restrictions.  Participant
understands and agrees that the future value of the underlying Shares is unknown
and cannot be predicted with certainty and may decrease.  Participant also
understands that neither the Company, nor any affiliate is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
or the selection by the Company or any affiliate in its sole discretion of an
applicable foreign currency exchange rate that may affect the value of the
Restricted Stock Units or Shares received (or the calculation of income or
Tax-Related Items thereunder).  Participant understands and agrees that any
cross-border remittance made to transfer proceeds received upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Participant to provide
such entity with certain information regarding the transaction.

 

22.          Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

 

23.          Governing Law.  This Award Agreement will be governed by the laws
of the State of New York, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of New York, and agree
that such litigation will be conducted in the courts of the County of New York,
New York, or the federal courts for the United States for the Southern District
of New York, and no other courts.

 

o  O  o

 

9

--------------------------------------------------------------------------------

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

DEFERRED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the capitalized terms used in this Deferred
Restricted Stock Unit Award Agreement (the “Award Agreement”) shall have the
meanings ascribed to them in the Shutterstock, Inc. 2012 Omnibus Equity
Incentive Plan (the “Plan”).

 

I.                                        NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Restricted Stock Units

 

Vesting Schedule

 

In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Restricted Stock Unit, the Restricted Stock Unit and Participant’s right to
acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the representative of
Shutterstock, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant (and any country-specific addendum
thereto), attached hereto as Exhibit A, all of which are made a part of this
document.  Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in the Participant’s residence address.

 

--------------------------------------------------------------------------------


 

SHUTTERSTOCK, INC.

 

 

 

 

 

 

 

 

By: Timothy Bixby

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

Residence Address:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF DEFERRED RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 18 of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.

 

2.                                      Company’s Obligation to Pay.

 

(a)                                 Each Restricted Stock Unit represents the
right to receive a Share on the date it vests.  Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding or other obligations as
set forth in Section 7.  Subject to the provisions of Section 4, such vested
Restricted Stock Units will be paid in Shares as soon as practicable (but not
more than ninety (90) days) following the earlier of (i) the Participant’s
separation from service (in accordance with Section 2(b)) or (ii) certain change
in control transactions described in Section 2(c).

 

(b)                                 In the event that the Participant incurs a
separation from service (within the meaning of Code Section 409A) for any
reason, including, but not limited to, death, Disability, or retirement, the
vested Restricted Stock Units will be paid to the Participant (or in the event
of the Participant’s death, to his or her estate) as soon as practicable (but
not more than 90 days) following the date of such separation from service,
except as provided by Section 4, and in each case subject to Section 7.

 

(c)                                  In the event of a transaction or event that
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company (as
determined in accordance with Section 409A(a)(2)(A)(v) of the U.S. Internal
Revenue Code of 1986, as amended and Treasury Regulation
Section 1.409A-3(i)(5)), the vested Restricted Stock Units will be paid to the
Participant as soon as practicable (but not more than 90 days) following the
date of such transaction or event (subject to Section 7).

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.  Service Provider status will end on
the day that notice of termination is provided (whether by the

 

3

--------------------------------------------------------------------------------


 

Company or Parent or Subsidiary for any reason or by Participant upon
resignation) and will not be extended by any notice period that may be required
contractually or under applicable local law.  Notwithstanding the foregoing, the
Administrator (or any delegate) shall have the sole discretion to determine when
Participant is no longer providing active service for purposes of Service
Provider status and participation in the Plan.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
at the time of the Participant’s termination as a Service Provider (provided
that such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) Participant is a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death.  It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time notice is provided (whether by Participant or the Company or Parent or
Subsidiary) of Participant’s termination as a Service Provider for any or no
reason and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                      Withholding of Taxes.  Regardless of any
action the Company or Participant’s employer (the “Employer”) takes with respect
to any or all applicable national, local, or other tax or social contribution,
withholding, required deductions, or other payments, if any, that arise upon the
grant or vesting of the Restricted Stock Units or the holding or

 

4

--------------------------------------------------------------------------------


 

subsequent sale of Shares, and the receipt of dividends, if any (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including grant or vesting, the subsequent sale of Shares acquired under the
Plan, and the receipt of dividends, if any; and (b) does not commit to and is
under no obligation to structure the terms of the Restricted Stock Units or any
aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax-Related Items, or achieve any particular tax result.  Further,
if Participant has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any
Tax-Related Items which the Company determines must be withheld with respect to
such Shares.

 

On a date that a Participant who is not subject to the requirements of
Section 16 of the Exchange Act incurs a liability for Tax-Related Items with
respect to this Award, whether upon vesting or otherwise (any such date on which
liability for Tax-Related Items arises, the “Lapse Date”) and the Company or an
affiliate of the Company has a tax withholding obligation related to such
liability for Tax-Related Items, then a portion of the Shares issued upon the
vesting of such Restricted Stock Units shall automatically be sold to the extent
and through such means as the Company may determine in its sole discretion
(whether through a broker or otherwise). The net proceeds from such sale shall
be remitted to the relevant tax authorities for the benefit of Participant in
the amounts directed by the Company and any remaining net proceeds, if any,
shall be delivered to Participant.  In the event that (a) Participant is subject
to the requirements of Section 16 of the Exchange Act on the Lapse Date or
(b) to the extent that the Shares sold pursuant to the preceding sentence are
not sufficient to satisfy Participant’s liability for Tax Related Items upon the
Lapse Date, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax-Related Items, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld.  To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax-Related Items by reducing the
number of Shares otherwise deliverable to Participant.  If Participant fails to
make satisfactory arrangements for the payment of any required Tax-Related Items
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

 

5

--------------------------------------------------------------------------------


 

8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

9.                                      No Guarantee of Continued Service or
Grants.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not Create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

 

10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company, in care of its General Counsel at Shutterstock, Inc., 350 Fifth Avenue,
21st Floor, New York, NY 10118 or at such other address

 

6

--------------------------------------------------------------------------------


 

as the Company may hereafter designate in writing.

 

11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

12.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.  The
Company shall not be obligated to issue any Shares pursuant to the Restricted
Stock Units at any time if the issuance of Shares violates or is not in
compliance with any laws, rules or regulations of the United States or any state
or country.

 

Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares.  Notwithstanding any provision herein, the Restricted Stock
Units and any Shares shall be subject to any special terms and conditions or
disclosures as set forth in any addendum for Participant’s country (the
“Country-Specific Addendum,” which forms part this Award Agreement).

 

14.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement

 

7

--------------------------------------------------------------------------------


 

and one or more provisions of the Plan, the provisions of the Plan will govern. 
Capitalized terms used and not defined in this Award Agreement will have the
meaning set forth in the Plan.

 

15.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

16.                               Electronic Delivery and Language.  The Company
may, in its sole discretion, decide to deliver any documents related to
Restricted Stock Units awarded under the Plan or future Restricted Stock Units
that may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.  If
Participant has received this Award Agreement, including appendices, or any
other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.

 

17.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

18.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

19.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

20.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing

 

8

--------------------------------------------------------------------------------


 

Participant’s participation in the Plan.  Participant understands that the
Company and its affiliates may hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any affiliate, details of all Restricted Stock Units or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Personal Data”). 
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, Participant’s
country (if different than the United States), or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Participant’s country.

 

For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares
received.  Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan.  Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan or to realize benefits from the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

21                                  Foreign Exchange Fluctuations and
Restrictions.  Participant understands and agrees that the future value of the
underlying Shares is unknown and cannot be predicted with certainty and may
decrease.  Participant also understands that neither the Company, nor any
affiliate is responsible for any foreign exchange fluctuation between local
currency and the United States Dollar or the selection by the Company or any
affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units or Shares received (or
the calculation of income or Tax-Related Items thereunder).  Participant
understands and agrees that any cross-border remittance made to transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require the Participant to provide such entity with certain information
regarding the transaction.

 

22.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units

 

9

--------------------------------------------------------------------------------


 

under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

 

23.                               Unsecured Creditor.  This grant of Restricted
Stock Units represents an unfunded and unsecured promise to pay on behalf of the
Company, which means that Participant is a general, unsecured creditor of the
Company with respect to the Restricted Stock Units and the Restricted Stock
Units are subject to the claims of the Company’s creditors.  If the Company’s
assets are insufficient to pay all of its creditors, the Participant may not
receive all or part of the Restricted Stock Units.

 

24.                               Governing Law.  This Award Agreement will be
governed by the laws of the State of New York, without giving effect to the
conflict of law principles thereof.  For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, and agree that such litigation will be conducted in the courts of the
County of New York, New York, or the federal courts for the United States for
the Southern District of New York, and no other courts.

 

o  O  o

 

10

--------------------------------------------------------------------------------

 

SHUTTERSTOCK, INC.

 

2012 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR CANADIAN EMPLOYEES

 

Unless otherwise defined herein, the capitalized terms used in this Restricted
Stock Unit Award Agreement (the “Award Agreement”) shall have the meanings
ascribed to them in the Shutterstock, Inc. 2012 Omnibus Equity Incentive Plan
(the “Plan”).

 

I.                                        NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Number of Restricted Stock Units

 

 

 

 

 

Vesting Schedule

 

 

 

In the event Participant ceases to be a Service Provider (or gives or is given
notice of such termination) for any or no reason before Participant vests in the
Restricted Stock Unit, the Restricted Stock Unit and Participant’s right to
acquire any Shares hereunder will immediately terminate.

 

By Participant’s acknowledgment on the UBS website and the signature of the
representative of Shutterstock, Inc. (the “Company”) below, Participant and the
Company agree that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Restricted Stock Unit Grant (and any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document.  Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
Participant’s residence address.

 

--------------------------------------------------------------------------------


 

SHUTTERSTOCK, INC.

 

 

 

 

By:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant.  The Company hereby grants to the
individual named in the Notice of Grant attached as Part I of this Award
Agreement (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 18 of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.

 

2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 3, Participant will have no right to payment of any
such Restricted Stock Units.  Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the
Company.  Any Restricted Stock Units that vest in accordance with Sections 3 or
4 will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding or other obligations as set forth in Section 7.  Subject to the
provisions of Section 4, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case no later than
two and one-half (2½) months from the end of the Company’s tax year that
includes the vesting date.  In addition to the foregoing, no vested Restricted
Stock Units shall be paid later than the end of the calendar year that includes
the third anniversary of the Date of Grant.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  Restricted Stock Units scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.  Service Provider status will end on
the day that notice of termination is provided (whether by the Company or Parent
or Subsidiary for any reason or by Participant upon resignation) and will not be
extended by any notice period that may be required contractually or under
applicable local law.  Notwithstanding the foregoing, the Administrator (or any
delegate) shall have the sole discretion to determine when Participant is no
longer providing active service for purposes of Service Provider status and
participation in the Plan.

 

4.                                      Administrator Discretion.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that

 

3

--------------------------------------------------------------------------------


 

such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) Participant is a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to the Participant’s estate as soon as practicable
following his or her death.  It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares payable thereunder will be subject
to the additional tax imposed under Section 409A, and any ambiguities herein
will be interpreted to so comply.  For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.

 

5.                                      Forfeiture upon Termination of Status as
a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, the balance of the Restricted Stock Units that have not vested as of
the time notice is provided (whether by Participant or the Company or Parent or
Subsidiary) of Participant’s termination as a Service Provider for any or no
reason and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

6.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to the administrator, liquidator or
executor of Participant’s estate.  Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                      Withholding of Taxes.  Regardless of any
action the Company or Participant’s employer (the “Employer”) takes with respect
to any or all applicable national, local, or other tax or social contribution,
withholding, required deductions, or other payments, if any, that arise upon the
grant or vesting of the Restricted Stock Units or the holding or subsequent sale
of Shares, and the receipt of dividends, if any (“Tax-Related Items”),
Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including grant or vesting, the subsequent sale of Shares acquired under the
Plan, and the receipt of dividends, if any; and (b) does not commit to and is
under no obligation to structure the terms of the Restricted Stock Units or any
aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax-Related Items, or achieve any particular tax result.  Further,
if Participant has become subject to tax in more than one jurisdiction between
the date of grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or the

 

4

--------------------------------------------------------------------------------


 

Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. Notwithstanding any
contrary provision of this Award Agreement, no certificate representing the
Shares will be issued to Participant, unless and until satisfactory arrangements
(as determined by the Administrator) will have been made by Participant with
respect to the payment of any Tax-Related Items which the Company determines
must be withheld with respect to such Shares.

 

On a date that a Participant who is not subject to the requirements of
Section 16 of the Exchange Act incurs a liability for Tax-Related Items with
respect to this Award, whether upon vesting or otherwise (any such date on which
liability for Tax-Related Items arises, the “Lapse Date”) and the Company or an
affiliate of the Company has a tax withholding obligation related to such
liability for Tax-Related Items, then a portion of the Shares paid upon the
vesting of such Restricted Stock Units shall automatically be sold to the extent
and through such means as the Company may determine in its sole discretion
(whether through a broker or otherwise). The net proceeds from such sale shall
be remitted to the relevant tax authorities for the benefit of Participant in
the amounts directed by the Company and any remaining net proceeds, if any,
shall be delivered to Participant.  In the event that (a) Participant is subject
to the requirements of Section 16 of the Exchange Act on the Lapse Date or
(b) to the extent that the Shares sold pursuant to the preceding sentence are
not sufficient to satisfy Participant’s liability for Tax Related Items upon the
Lapse Date, the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax-Related Items, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld or
(e) withholding taxes from any other income payable to Participant.  To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax-Related Items by reducing the
number of Shares otherwise deliverable to Participant.  If Participant fails to
make satisfactory arrangements for the payment of any required Tax-Related Items
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

 

8.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

 

9.                                      No Guarantee of Continued Service or
Grants.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK

 

5

--------------------------------------------------------------------------------


 

UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not Create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

 

10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company, in care of its General Counsel at Shutterstock, Inc., 350 Fifth Avenue,
21st Floor, New York, NY 10118 or at such other address as the Company may
hereafter designate in writing.

 

11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

6

--------------------------------------------------------------------------------


 

12.                               Binding Agreement.  Subject to the limitation
on the transferability of this grant contained herein, this Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.                               Additional Conditions to Payment of Stock.  If
at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the payment of
Shares to Participant (or his or her estate), such payment will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.  The
Company shall not be obligated to pay any Shares pursuant to the Restricted
Stock Units at any time if the payment of Shares violates or is not in
compliance with any laws, rules or regulations of the United States or any state
or country.

 

Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. 
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the payment of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares.  Notwithstanding any provision herein, the Restricted Stock
Units and any Shares shall be subject to any special terms and conditions or
disclosures as set forth in any addendum for Participant’s country (the
“Country-Specific Addendum,” which forms part this Award Agreement).

 

14.                               Plan Governs.  This Award Agreement is subject
to all terms and provisions of the Plan.  In the event of a conflict between one
or more provisions of this Award Agreement and one or more provisions of the
Plan, the provisions of the Plan will govern.  Capitalized terms used and not
defined in this Award Agreement will have the meaning set forth in the Plan.

 

15.                               Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action,

 

7

--------------------------------------------------------------------------------


 

determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

 

16.                               Electronic Delivery and Language.  The Company
may, in its sole discretion, decide to deliver any documents related to
Restricted Stock Units awarded under the Plan or future Restricted Stock Units
that may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.  If
Participant has received this Award Agreement, including appendices, or any
other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.

 

17.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

18.                               Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

19.                               Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

20.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.  Participant understands that the Company and its affiliates may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Restricted Stock Units or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Personal Data”).  Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States,

 

8

--------------------------------------------------------------------------------


 

Participant’s country (if different than the United States), or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph
applies:  Participant understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Participant’s local human resources representative.  Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom Participant may elect to deposit any Shares
received.  Participant understands that Personal Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan.  Participant understands that he or she may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative.  Participant understands
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan or to realize benefits from the Plan.  For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

21                                  Foreign Exchange Fluctuations and
Restrictions.  Participant understands and agrees that the future value of the
underlying Shares is unknown and cannot be predicted with certainty and may
decrease.  Participant also understands that neither the Company, nor any
affiliate is responsible for any foreign exchange fluctuation between local
currency and the United States Dollar or the selection by the Company or any
affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units or Shares received (or
the calculation of income or Tax-Related Items thereunder).  Participant
understands and agrees that any cross-border remittance made to transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require the Participant to provide such entity with certain information
regarding the transaction.

 

22.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.

 

23.                               Governing Law.  This Award Agreement will be
governed by the laws of the State of New York, without giving effect to the
conflict of law principles thereof.  For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, and agree that such litigation will be conducted in the courts of the
County of New York, New York, or the federal courts for the United States for
the Southern District of New York, and no

 

9

--------------------------------------------------------------------------------


 

other courts.

 

24.                               Language clause. The parties hereto have
expressly requested that this Agreement be drafted in English. Les parties ont
expressément convenu que cette entente soit rédigée en anglais.

 

*  *  *

 

10

--------------------------------------------------------------------------------
